DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Applicant’s Arguments and Remarks filed on July 8, 2021.

Drawings
3.	The drawings were received on March 16, 2020.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1-2 and 4-21 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 1-2 and 4-15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A current sensing circuit, comprising: 
 	a substrate comprising GaN; 
 	a first GaN-based switch on the substrate, wherein the first GaN-based switch comprises a first gate and a first source, wherein the first GaN-based switch is 
 	a second GaN-based switch on the substrate, wherein the second GaN-based switch comprises a second gate and a second source, wherein the second GaN-based switch is configured to generate a current signal indicative of an amount of current flowing through the first GaN-based switch; and 
 	a resistive element, wherein the second source is connected to the first source by the resistive element.

Regarding claims 16-21, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method of sensing current using a sensing circuit, the sensing circuit comprising a substrate comprising GaN, a first GaN-based switch comprising a first gate and a first source, a second GaN-based comprising a second gate and a second source, and a resistive element connecting the first source to the second source, the method comprising: 
 	applying a driver signal to the first gate to selectively cause the first GaN-based switch to become conductive; and 
 	with the second GaN-based switch, generating a current signal indicative of an amount of current flowing through the first GaN-based switch.

Conclusion

	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838